On September 1, 2009, the defendant was sentenced for violation of the conditions of a deferred sentence as follows: Count I: A commitment to the Montana Department of Corrections for a term of twenty (20) years with fifteen (15) years suspended for the offense of Burglary, a felony; Count II: A commitment to the Montana Department of Corrections for a term of ten (10) years with five (5) years suspended for the offense of Theft, a felony; and Count III: A commitment to the Montana Department of Corrections for a term of ten (10) years with five (5) years suspended, for the offense of Criminal Mischief, a felony. Counts I, II and III shall run concurrently with each other.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: A commitment to the Montana Department of Corrections for a term of ten (10) years with five (5) years suspended; Count II: A commitment to the Montana Department of Corrections for a term of ten (10) years with five (5) years suspended; and Count III: A commitment to the Montana Department of Corrections for a term of ten (10) years with five (5) years suspended. Counts I, II and III shall run concurrently with each other. The terms and conditions shall remain as imposed in the Judgment of the District Court dated September 1, 2009.
DATED this 4th day of March, 2010.
Hon. Ray Dayton, District Court Judge.